     Case 2:18-cv-02768-JAM-DB Document 43 Filed 07/13/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DENISE WALLACE,                                   No. 2:18-cv-2768 JAM DB
12                        Plaintiff,
13            v.                                        ORDER
14    NATIONSTAR MORTGAGE, LLC, et al.,
15                        Defendants.
16

17          On July 2, 2020, defendants filed a notice of motion for protective order, motion, and

18   memorandum of points and authorities in support. (ECF No. 39.) The motion was “based . . .

19   upon the memorandum of points and authorities . . . which contains the same information as

20   defendants’ contentions in the upcoming joint statement re: discovery disagreement to be filed on

21   July 6, 2020[.]” (Id. at 2.)

22          However, Local Rule 251(a) provides that discovery motions may be heard by filing a

23   notice of motion and motion scheduling the hearing date. “No other documents need be filed at

24   this time.” Local Rule 251(a). Local Rule 251(c) provides that, if after filing notice of the

25   motion and continued meet and confer efforts the moving party is still dissatisfied, the parties

26   shall draft and file a “Joint Statement re Discovery Disagreement.” “All arguments and briefing

27   that would otherwise be included in a memorandum of points and authorities supporting or

28   opposing the motion shall be included in this joint statement, and no separate briefing shall be
                                                       1
      Case 2:18-cv-02768-JAM-DB Document 43 Filed 07/13/20 Page 2 of 3

 1   filed.” And the parties’ Joint Statement re: Discovery Disagreement was not filed on July 6,

 2   2020. (ECF No. 41.)

 3          Defendants’ motion also states that although the motion is noticed for hearing before the

 4   undersigned pursuant to Local Rule 302(c)(1) on July 24, 2020, the parties had “agreed to file a

 5   stipulation to hear this matter on shortened time[.]” (ECF No. 39 at 2.) On July 7, 2020, the

 6   parties filed a stipulation to hear defendants’ motion on shortened time because plaintiff’s

 7   deposition is set for July 20, 2020, and discovery closes in this action on July 31, 2020. (ECF No.

 8   40.)

 9          Defendants’ memorandum in support, however, reflects that the parties’ discovery dispute

10   started when “Wallace served her first set of requests for production of documents on Nationstar

11   and BoNYM . . . on June 11, 2020.” (ECF No. 39 at 4.) The assigned District Judge issued a

12   Status (Pretrial Scheduling) Order in this action on July 1, 2019—over a year ago. (ECF No. 29.)

13   That order set an initial discovery deadline of April 24, 2020. (Id. at 5.) On April 1, 2020, the

14   assigned District Judge extended the discovery deadline to July 31, 2020, pursuant to the parties’

15   stipulation. (ECF No. 37.)

16          Moreover, the Joint Statement reflects that the parties’ last meet and confer was “on July

17   1, 2020,” prior to the filing of the notice of motion and to the filing of the Joint Statement re:

18   Discovery Disagreement. (ECF No. 41 at 2.) The undersigned’s Standard Information re

19   discovery disputes set forth on the court’s web page explains that parties must meet and confer

20   prior to filing a discovery motion and “must again confer in person or via telephone or video
21   conferencing” prior to the filing of the joint statement. See

22   http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-magistrate-

23   judge-deborah-barnes-db.

24          In short, having elected to wait to take discovery until the last possible moment and facing

25   an impending discovery deadline that the court previously extended for the parties, the parties

26   come before the undersigned seeking permission to have a discovery dispute heard on shortened
27   time. By doing so, the parties violate Local Rules, and the Undersigned’s Standard Information.

28   ////
                                                         2
     Case 2:18-cv-02768-JAM-DB Document 43 Filed 07/13/20 Page 3 of 3

 1           Under such circumstances the undersigned will not grant the parties’ request to hear the

 2   motion on shortened time.

 3           Accordingly, IT IS HEREBY ORDERED that the parties’ July 7, 2020 stipulation for

 4   hearing on shortened time (ECF No. 40) is denied.

 5   Dated: July 10, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25
     DLB:6
26   DB\orders\orders.civil\wallace2768.short.time.den.ord

27

28
                                                             3
